 Case:18-05636-MCF13 Doc#:36 Filed:05/13/19 Entered:05/13/19 17:22:24       Desc: Main
                            Document Page 1 of 1


1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                   CASE NO. 18-05636-MCF13
4    LUIS ANGEL POGGI FUENTES                 Chapter 13
     MIGDALIA MILIAN SANTIAGO
5

6
     xx-xx-7621
7    xx-xx-3400
                    Debtor(s)                    FILED & ENTERED ON MAY/13/2019
8

9
                                      ORDER & NOTICE
10
           The hearing on confirmation scheduled for May 23, 2019, at 9:00 AM, is
11
     hereby rescheduled for August 22, 2019, at 9:00 AM, at the United States
12
     Bankruptcy Court, Jose V. Toledo Federal Building and US Courthouse, 300 Recinto
13
     Sur Street, Courtroom 3, Third Floor, San Juan, Puerto Rico.
14
           The Clerk shall notify all parties in interest.
15
           IT IS SO ORDERED.
16
           In San Juan, Puerto Rico, this 13 day of May, 2019.
17

18

19

20

21

22

23

24

25

26

27

28

29

30

31

32
